Citation Nr: 0921088	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a chronic left rhomboid and trapezius spasm and strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 1979, and from April 1979 to September 1992.
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which granted the Veteran's claim 
for service connection for a chronic left rhomboid and 
trapezius spasm and strain, assigning a 10 percent disability 
rating, effective April 23, 2001, the date of the original 
claim.  In this decision, the RO also denied a claim for 
service connection for arthritis of the left shoulder.  The 
Veteran filed a timely Notice of Disagreement (NOD) in 
September 2005, limiting his appeal to a claim for a higher 
initial evaluation for the chronic left rhomboid and 
trapezius spasm and strain.  Subsequently, in April 2006, the 
RO provided a Statement of the Case (SOC).  In April 2006, 
the Veteran filed a timely substantive appeal to the Board.  
The RO provided Supplemental Statements of the Case (SSOCs) 
in June 2008 and November 2008, respectively.   

The Veteran did not request a hearing before the Board.  

The Board notes that, in a May 2006 statement, the Veteran 
indicated his belief that his diagnosed degenerative joint 
disease of the left shoulder should also be service-
connected.  The Board notes that the RO denied the Veteran's 
claim for direct service connection for arthritis of the left 
shoulder in the March 2005 rating decision and the Veteran 
did not file a notice of disagreement regarding this claim 
within the statutory period.  As such, the RO's March 2005 
decision is final and the issue of service connection for 
arthritis of the left shoulder is not in appellate status.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008).  However, as 
service connection is in effect for chronic left rhomboid and 
trapezius spasm and strain, and such muscles are involved in 
motion of the shoulder, the Board raises a claim for 
secondary service connection for arthritis of the left 
shoulder from the record and refers this matter to the RO for 
appropriate action.

The Board notes that the RO granted the Veteran's claim for a 
total (100 percent) disability rating based upon individual 
unemployability due to service-connected low back (rated 60 
percent) and left shoulder (rated 10 percent) disabilities, 
effective from March 6, 2003.  


FINDINGS OF FACT

1.  The VA has made all reasonable efforts to assist the 
Veteran in the development of his claim and has notified him 
of the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.  The Veteran's left shoulder (nondominant) disorder is 
symptomatic, to include  pain, muscle spasm, tenderness, and 
slight limitation of motion of the left arm; however, his 
motion of the left arm is well beyond the shoulder level and 
the preponderance of the evidence is against a finding of 
more than slight injury to Muscle Group I or II.  .


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 10 
percent for a chronic left rhomboid and trapezius spasm and 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.56, 4.71a, 4.73, 
Diagnostic Codes 5201, 5301, 5302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a November 2004 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim on appeal; the information and evidence that the VA 
would seek to provide; and the information and evidence the 
claimant was expected to provide.

The Board notes that the November 2004 notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
will deny the Veteran's claim for an increased initial 
rating, the Veteran is not prejudiced by the failure to 
provide him that further information.  That is, as the Board 
finds that an increased initial rating is not warranted for 
the service-connected disorder at issue on this appeal, no 
further ratings or effective dates will be assigned and any 
questions as to such assignments are rendered moot.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet. 
App. 137 (2008), which pertains to more specific notice of 
the criteria necessary for an increased rating.  However, 
since the claim on appeal is a downstream issue from that of 
service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), the Court held that when the VA has granted 
a service connection claim and the Veteran thereafter in his 
notice of disagreement challenges the rating assigned, as 
here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap, supra, at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  In Goodwin v. Peake, 22 
Vet. App. 128 (2008), the Court addressed whether the holding 
in Dunlap v. Nicholson¸ 21 Vet. App. 112 (2007), that held 
that once a claim has been substantiated the Veteran must 
demonstrate how the notification error affected the essential 
fairness of the adjudication, survived the U.S. Court of 
Appeals for the Federal Circuit's (Federal Circuit) decision 
in Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the Veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements."  Goodwin, supra, at 137.  Although Goodwin dealt 
with an earlier effective date claim, the Board notes that 
the establishment of a disability rating is also a downstream 
element. 

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records.  
There is no indication of any additional relevant evidence 
that has not been obtained.  In December 2004 and October 
2008, respectively, the RO afforded the Veteran VA medical 
examinations, which were thorough in nature.  The Board notes 
that the examiner who performed the October 2008 examination 
did not have the benefit of reviewing the claims file in 
writing his report.  However, the Board finds that the 
examiner's report was written after an interview with the 
Veteran, during which the Veteran recited facts previously 
noted in the file, followed by a thorough physical 
examination.  As such, the Board finds that the October 2008 
examination revealed findings that are adequate for rating 
purposes.  Under these circumstances, there is no further 
duty to provide another examination or medical opinion.  38 
C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Increased Rating.  

a.  Factual Background.  The Veteran essentially contends 
that the evaluation the RO assigned for his service-connected 
chronic left rhomboid and trapezius spasm and strain does not 
accurately reflect the severity of that disorder.

July 1979 service treatment records indicated that the 
Veteran experienced a strain of the upper trapezius during 
training.  Subsequent treatment records indicate recurrences 
of the injury throughout service. 

In a December 2004 VA medical examination report, the Veteran 
indicated that he was right-handed.  He stated that he took 
pain medication every day for his left shoulder disorder and 
an unrelated lower back disorder.  He explained that he had 
chronic pain in his shoulder.  He evaluated the pain as a 
five or six on a scale of 10 on good days and as a nine out 
of 10 on bad days.  When asked by the examiner where his 
shoulder hurt, the Veteran pointed to his left trapezius and 
rhomboid area.  The Veteran also indicated that, when he 
performed range of motion maneuvers of his neck, the pain in 
his left trapezius and rhomboid increased.  Upon physical 
examination, the examiner noted a spasm in the left trapezius 
and rhomboid area.  The shoulder examination was otherwise 
normal.  The Veteran had 180 degrees of elevation and 
abduction bilaterally; 40 degrees of extension; and 90 
degrees of internal and external rotation.  

The examiner's assessment was, in pertinent part, a normal 
shoulder examination; and a chronic left rhomboid and 
trapezius spasm and strain.  The clinician also concluded 
that the Veteran had degenerative arthritis of the left 
shoulder (service connection was denied for same as noted 
above in the introduction); and a (nonservice-connected) 
cervical spine or thoracic spine condition that was 
aggravating the left trapezius and rhomboid.  The examiner 
stated that he would expect no more than 20 degrees loss of 
motion in the Veteran's left shoulder with repetitive use or 
flare-ups due to the arthritis; and a further loss of 20 
degrees due to flare-ups of muscle pain in the trapezius and 
rhomboid.  

Upon October 2008 VA medical examination, the Veteran 
indicated that the pain in his left shoulder was constant, 
usually measuring three on a scale of 10.  On flare-ups, he 
stated that the pain rated 10 out of 10.  He described the 
pain as sharp and tight, with radiation into the neck and 
shoulder.  He stated that he did not wake up at night due to 
pain, but had morning stiffness or pain while getting out of 
bed due to the shoulder.  He reported being able to care for 
himself with his activities of daily living, even during 
periods of flare-ups.  Aggravating factors for the shoulder 
disorder included activities requiring the Veteran to either 
reach over his head or sit for prolonged periods, such as 
working with a computer.  He indicated that he experienced 
flare-ups approximately once a month.  During flare-ups, he 
experienced some left upper extremity weakness, but not 
fatigability and loss of coordination.  He recalled that it 
would take approximately three to four days for a shoulder 
flare-up episode to resolve with the use of ice, rest, muscle 
relaxants, anti-inflammatories, and other medication.  

Upon physical examination of the shoulder, the examiner noted 
that the Veteran had normal posture with a mild visible spasm 
of the trapezius muscles of the left side.  Palpation 
revealed exquisite tenderness of the trapezius 1 and 2 and 
levator scapulae as well as the rhomboids of the left side.  
There was no spinous process tenderness and no occipital and 
superior nichal line tenderness.  There was no tenderness of 
the erector spinae, paraspinal muscles, and semispinalis.  
Although the Veteran expressed experiencing moderate 
discomfort with overhead reaching, testing indicated full, 
unrestricted range of motion of his neck and shoulders.  The 
diagnosis was a chronic left rhomboid and trapezius spasm and 
strain.  The examiner stated that he would expect that the 
Veteran would have approximately five to 10 degrees of loss 
of end range motion with shoulder flexion and abduction type 
movements.  He also stated that he expected that the Veteran 
would have mild left upper extremity weakness and mild 
fatigability, but no loss of coordination, during painful 
flare-up episodes.  Regarding employability, the examiner 
noted that the Veteran was attending graduate school, 
studying international conflict resolution.  Due to the 
disorder, he indicated that the Veteran would not do well in 
heavy labor or industrial type work, but would do well in a 
sedentary type profession, such as the one for which he was 
training.  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as in this case, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56.  The criteria consist of 
the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  The remainder of the provisions of C.F.R. § 4.56 
pertain to gunshot or shell fragment wounds and are not 
relevant to the disability at issue here.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5301, 
provide that the function of muscle group I is to elevate the 
arm above shoulder level, and to allow upward rotation of the 
scapula.  This group acts with the extrinsic shoulder girdle 
muscles, that is, the trapezius, levator scapulae, and the 
serratus magnus.  (emphasis added).  For the nondominant arm, 
noncompensable, 10 percent, 30 percent, and 40 percent 
ratings are assigned for slight, moderate, moderately severe, 
and severe impairment, respectively.

38 C.F.R. § 4.71a, Diagnostic Code 5302 pertains to muscle 
group II, which relates to the damage of the extrinsic 
muscles of the shoulder girdle: pectoralis major, latissimus 
dorsi and teres major, pectoralis minor, and rhomboid.  
(emphasis added) (Function: Depression of arm from vertical 
overhead to hanging at side; downward rotation of scapula; 1 
and 2 act with Group III in forward and backward swing of the 
arm).  The disability ratings for slight, moderate, 
moderately severe, and severe disabilities of the non-
dominant shoulder are noncompensable, 20, 20, and 30, 
respectively. 

The Veteran's shoulder disability may also be rated based on 
limitation of motion of the arm under Diagnostic Code 5201.  
The rating criteria provide for higher ratings for impairment 
of the non-dominant (minor) arm.  The Veteran is right-hand 
dominant, and so is rated for impairment in the minor arm.  
Limitation of motion of the minor shoulder is rated 20 
percent disabled if the arm can be raised only to shoulder 
level, 30 percent disabled if only to half-way between the 
side and the shoulder, and 40 percent if it cannot be raised 
higher than 25 degrees from his side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

c.  Analysis.  After a review of the evidence, the Board 
finds that the criteria for an initial or staged rating in 
excess of 10 percent disabling for the Veteran's service-
connected chronic left rhomboid and trapezius spasm and 
strain are not met.  

To qualify for the next higher 20 percent rating under 
Diagnostic Code 5301 for a  nondominant shoulder disorder, 
the muscle injury or damage must be moderately severe with 
respect to Muscle Group I.  Under Diagnostic Code 5302, a 20 
percent rating is warranted for moderate injury to Muscle 
Group II.  The wording in both of these diagnostic codes 
expressly indicates the rating contemplates motion of arm, to 
include rotation.  Thus, the Board cannot assign separate 
ratings under each Diagnostic Code, as this would violate the 
VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  See also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  For 
compensable muscle group injuries that are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.  In this 
case, the muscle groups at issue act upon the same joint.

A review of the record reveals that the left shoulder injury 
was due to engaging in physical training; it was not due to a 
gunshot or shell fragment wound.  There is indication of 
treatment for the disorder, but not hospitalization.  Upon 
both December 2004 and October 2008 VA medical examinations, 
the examiners did not report any evidence of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles.  Additionally, both examiners indicated that the 
Veteran displayed a full range of motion of the arm during 
examination.  In the December 2004 VA examination, the 
examiner stated that he would expect no more than 20 degrees 
loss of motion in the Veteran's left shoulder due to flare-
ups of muscle pain in the trapezius and rhomboid.  In the 
more recent October 2008 examination, the examiner indicated 
that he would expect the Veteran to have approximately 5 to 
10 degrees of loss of end-range motion with shoulder flexion 
and abduction type movements.  Such minimal loss of shoulder 
motion is not consistent with an inability to raise the arm 
to shoulder level.  During painful flare-ups, the October 
2008 examiner indicated that he would expect the Veteran to 
experience mild extremity weakness and mild fatigability, but 
no loss of coordination.  (emphasis added).  The Board notes 
that such findings are not positive evidence of a moderately 
severe loss of strength and endurance of the Veteran's 
trapezius and rhombus.  The evidence does not indicate that 
the Veteran has been unable to work.   Such findings do not 
support a conclusion of more than moderate injury to Muscle 
Group I.  As such, the preponderance of the evidence weighs 
against the granting of the next higher 20 percent rating 
under Diagnostic Code 5301.

Regarding a next higher 20 percent rating under Diagnostic 
Code 5302, the Board notes that such a rating requires 
evidence indicating a moderate injury to Muscle Group II.  
The Board notes that the function of Muscle Group II is 
controlling depression of arm from vertical overhead to 
hanging at side; downward rotation of scapula; and working 
with Muscle Group III in causing the forward and backward 
swing of the arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5302.  The medical evidence of record indicates that the 
Veteran's disorder is manifested by a difficulty with 
overhead reaching, the function of Muscle Group I.  The 
evidence does not indicate that the Veteran's disorder has 
caused difficulties with depression of the arm, downward 
rotation of the scapula, or forward and backward swinging of 
the arm, the functions of Muscle Group II.  As such, the 
preponderance of the evidence weighs against a conclusion of 
more than slight injury to Muscle Group II.  Accordingly, a 
20 percent rating under Diagnostic Code 5302 is not 
warranted.

Alternatively, in order to qualify for the next higher 20 
percent rating under Diagnostic Code 5201, the criteria for 
limitation of motion of the arm, the evidence must indicate 
that the Veteran can only raise the arm to shoulder level.  
As indicated above, upon the December 2004 and October 2008 
clinical evaluations, the examiners indicated that the 
Veteran could raise his arm well above his shoulder.  As 
such, the preponderance of the evidence weights against 
increasing the rating from 10 to 20 percent under Diagnostic 
Code 5201.  

In view of the foregoing, the Board finds that the Veteran's 
chronic left rhomboid and trapezius spasm and strain disorder 
does not meet the criteria for an initial or staged rating 
greater than the currently assigned 10 percent.  As the 
preponderance of the evidence is against the claim for a 
higher initial or staged rating, the benefit of the doubt 
doctrine is not applicable to this appeal.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular rating.  The VA may consider an extraschedular 
rating in cases that are exceptional, such that the standards 
of the rating schedule appear to be inadequate to evaluate a 
disability.  38 C.F.R. § 3.321(b)(1).  Extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1) are limited to cases in which 
there is an exceptional or unusual disability picture, with 
such related factors as marked interference with employment, 
or frequent periods of hospitalization, that make it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).

The Board notes that the rating assigned for the Veteran's 
disorder was based, as far as practicable, upon the average 
impairment of earning capacity resulting from such a disorder 
in a civil occupation.  See 38 C.F.R. § 3.321(a); accord 38 
U.S.C.A. § 1155.  The November 2008 examiner indicated that 
the disorder will not affect the profession for which the 
Veteran is training.  Additionally, the record does not 
reflect that he experienced frequent hospitalizations for 
this particular disorder.  As such, the Board finds that the 
manifestations and effects of the Veteran's chronic left 
rhomboid and trapezius spasm and strain do not necessitate 
referral to designated VA officials for consideration of an 
extraschedular rating.










ORDER

Entitlement to an initial or staged rating in excess of 10 
percent for a chronic left rhomboid and trapezius spasm and 
strain is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


